Name: Council Decision (EU) 2016/870 of 24 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years
 Type: Decision
 Subject Matter: Africa;  international affairs;  fisheries;  European construction
 Date Published: 2016-06-02

 2.6.2016 EN Official Journal of the European Union L 145/1 COUNCIL DECISION (EU) 2016/870 of 24 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6), second subparagraph, point (a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (2) (the Partnership Agreement). (2) The protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement expired on 16 December 2014. (3) The Union and the Islamic Republic of Mauritania negotiated a new Protocol (3) to the Partnership Agreement (the Protocol). (4) The Protocol was signed in accordance with Decision (EU) 2015/2191 (4) and is to be provisionally applied from 16 November 2015. (5) Article 10 of the Partnership Agreement establishes a Joint Committee which is responsible for monitoring the application of the Partnership Agreement and ensuring that it is implemented. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, the Commission should be empowered, subject to specific conditions, to approve these modifications under a simplified procedure. (6) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years is hereby approved on behalf of the Union (5). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 17 of the Protocol. Article 3 Subject to the provisions and conditions laid down in the Annex to this Decision, the Commission shall be empowered, on behalf of the Union, to approve, within the Joint Committee, modifications to the Protocol. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 May 2016. For the Council The President A.G. KOENDERS (1) Consent of 10 May 2016 (not yet published in the Official Journal). (2) Council Regulation (EC) No 1801/2006 of 30 November 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (OJ L 343, 8.12.2006, p. 1). (3) Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (OJ L 315, 1.12.2015, p. 3). (4) Council Decision (EU) 2015/2191 of 10 November 2015 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (OJ L 315, 1.12.2015, p. 1). (5) The Protocol has been published in OJ L 315 of 1.12.2015 together with the decision on its signature. ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee 1. The Commission shall be authorised to negotiate with the Islamic Republic of Mauritania and, where appropriate and subject to complying with point 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities in accordance with Articles 5 and 6 of the Protocol; (b) decision on the modalities of the sectoral support in accordance with Article 3 and Annex 2 of the Protocol; (c) conditions governing fishing activities in accordance with Articles 5 and 6 of the Protocol. 2. In the Joint Committee, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy; (b) follow the Council Conclusions of 19 March 2012 on a Communication on the external dimension of the Common Fisheries Policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. 3. When a decision on modifications to the Protocol referred to in point 1 is intended to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so as to ensure that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of the issues referred to in point 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In the case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. 4. The Commission is invited to take, in due time, all steps necessary as a follow up to the decision of the Joint Committee, including, where appropriate, publication of the relevant decision in the Official Journal of the European Union and the submission of any proposal necessary for the implementation of that decision.